DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application.

Claim Objections
Claims 12-15 are  objected to because of the following informalities:  
Claim 12, line 3, recites “a measure object”. Examiner suggest “the measured object”, since the phrase “measure object” appears previously in claim 1.
Claim 12, line 4, recites “a external object”. Examiner suggest “the external object”, since the phrase “external object” appears previously in claim 1.
Claim 12, lines 5-6, recites “a position”. Examiner suggest “the position”, since the term “position” appears previously in claim 1.
Claim 12, lines 7-8, recites “a pressure of the measure object”. Examiner suggest “the pressure of the measure object”, since the phrase appears previously in claim 1.
Claim 13, line 2, recites “a measure object”. Examiner suggest “the measured object”, since the phrase “measure object” appears previously in claim 1.
Claims 14-15 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, recites “detect a deformation of the rigid structure”. It is unclear how the rigid structure could deform. Based on the broadest reasonable interpretation, something that is rigid is unable to bend or be forced out of shape. The claimed “deformation of rigid structure” seems to be contradicting. Therefore, the claim is indefinite.
Claims 2-15 depend directly or indirectly from claim 1, therefore are also indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200150845 A1, hereinafter Inoue) in view of Li (CN 206818338 U, see attached corresponding English translation).

Regarding Claim 1, Inoue teaches a pressure sensing device (see abstract. Pressure detection device), comprising: 
a “sensor structure”(see Fig. 1. Pressure sensitive sensor, 13 and para. [0078]), configured for pressing against a measured object and following a deformation of the measured object (see Fig. 1 cover member 7 and para. [0103]. [0103] In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. As a result, the upper base substrate 31 and the lower base substrate 33, in the pressure sensitive sensor 13, are pressed to come close to each other, resulting in an increase in the area of a portion of the pressure sensitive layer 35 in contact with the comb-shaped electrode section. This reduces the sensor resistance between a pair of electrodes. As such, a change in the pressing force applied to the pressure sensitive sensor 13 causes a change in the resistance); 
a touch sensor, arranged adjacent to the “sensor structure” (see Fig. 1 touch panel 9 adjacent pressure sensor 13); and 
wherein the touch sensor is electrically connected with a touch processing circuit (see Fig. 9, touch panel 9 connected to touch panel detection unit 55 and controller 51, para. [0106]-[0110] and para. [0113]. The touch panel detection unit 55 detects a detection signal of the touch panel 9. The controller 51 includes a position calculating unit 60. The position calculating unit 60 determines a touched position on the basis of a signal from the touch panel detection unit 55. The controller 51 may be configured by a single processor and may also be configured by a plurality of independent processors for each of the controls) to detect whether the measured object is touched by an external object and to detect a position being touched on the measured object (see para. [0103], para. [0106]-[0113]. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. The controller 51 includes a position calculating unit 60. The position calculating unit 60 determines a touched position on the basis of a signal from the touch panel detection unit 55), and 
wherein the pressure sensor is electrically connected with a pressure processing circuit (see Fig. 6, pressure sensitive sensor 13 connected to pressure sensitive sensor detection unit 57 and controller 51) to detect a deformation of the “sensor structure” and obtain a pressure of the measured object at the touched position (see para. [0034], para. [0084], [0103]-[0104] In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. As a result, the upper base substrate 31 and the lower base substrate 33, in the pressure sensitive sensor 13, are pressed to come close to each other, resulting in an increase in the area of a portion of the pressure sensitive layer 35 in contact with the comb-shaped electrode section. This reduces the sensor resistance between a pair of electrodes. As such, a change in the pressing force applied to the pressure sensitive sensor 13 causes a change in the resistance. The controller 51 includes a pressure calculating unit 61 (which is an example of a pressure detection control unit). The pressure calculating unit 61 calculates the pressing force on the basis of a signal from the pressure sensitive sensor detection unit 57. The controller 51 may be configured by a single processor and may also be configured by a plurality of independent processors for each of the controls).
Inoue does not explicitly teach “the sensor structure” comprises a rigid structure and a pressure sensor arranged adjacent to the rigid structure, wherein the pressure sensor detect a deformation of the of the rigid structure.
However, Li teaches “the sensor structure” comprises a rigid structure (see Fig. 5, the force transmission plate 20, para. [0054]-[0057], para. [0067]. The force transmission plate 20 is a rigid plate including a hollow structure, and a hollow area is arranged in the rigid plate including the hollow structure. When the force transmission plate 20 is subjected to pressure and deformed, a strain concentration will be generated at the strain concentration position 21, so that the pressure sensor 10 The pressure exerted on the corresponding hollow area can be sensed, and correspondingly converted into control information, and the control information is transmitted to the external control circuit through lines, etc., and then the corresponding operations of electronic equipment, etc. are controlled through the control circuit, such as control switch action, Information encryption, etc.) and a pressure sensor arranged adjacent to the rigid structure (see Fig. 5, pressure sensor 10 is adjacent to the force transmission plate 20 and para. [0054]-[0057]), wherein the pressure sensor detect a deformation of the of the rigid structure (see Fig. 5. Para. [0054]-[0057] and para. para. para. [0063], para. [0067].  The pressure sensor 10 includes a pressure measurement circuit, and the pressure measurement circuit has at least two resistors R1, R3 (R0), of which at least one The resistors R3 ( R0) are aligned in the solid area, the other resistors R1 are aligned in the strain concentration position 21 , and at least one resistor R1 aligned in the strain concentration position 21 is used for detecting the deformation of the force transmission plate 20. As shown in FIG. 5( b ), when the panel 40 is pressed, the force transmission plate 20 follows the panel 40 to generate bending deformation, and the strain concentration position 21 of the force transmission plate 20 generates strain concentration, so that the strain sensing resistance R1 at the strain concentration position 21is generated. , R2 produces a large deformation, and the resistors R3 and R4 at the cantilever structure 23 have a small deformation, that is, the two strain-sensing resistors R1, R2, and the two resistors R3 and R4 have different deformation values. At this time, the bridge circuit A voltage difference is generated as an output signal).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 2, Inoue and Li teaches the pressure sensing device according to claim 1.
Inoue further teaches wherein a first substrate is provided in contact with a surface of “sensor structure” facing the measured object (see Fig. 1, display device 11 is provided on the pressure sensitive sensor 13 facing cover member 7), and 
the touch sensor comprises a capacitance sensing element disposed on a surface of the first substrate (see Fig. touch panel 9 disposed on display device 11 and para. [0076]. The touch panel 9 is capacitive. Inherently the capacitive touch panel includes at least a capacitive sensing element), wherein the touch processing circuit is configured to detect a capacitance change of the capacitance sensing element to detect whether the measured object is touched by the external object and to detect the position being touched on the measured object (see para. [0076],  para. [0103], para. [0106]-[0113]. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. The controller 51 includes a position calculating unit 60. The position calculating unit 60 determines a touched position on the basis of a signal from the touch panel detection unit 55. The touch panel 9 is capacitive. Inherently the capacitive touch panel includes at least a capacitive sensing element ).
Li further teaches “the sensor structure” comprises a rigid structure (see Fig. 5, the force transmission plate 20, para. [0054]-[0057], para. [0067]. The force transmission plate 20 is a rigid plate including a hollow structure, and a hollow area is arranged in the rigid plate including the hollow structure. When the force transmission plate 20 is subjected to pressure and deformed, a strain concentration will be generated at the strain concentration position 21, so that the pressure sensor 10 The pressure exerted on the corresponding hollow area can be sensed, and correspondingly converted into control information, and the control information is transmitted to the external control circuit through lines, etc., and then the corresponding operations of electronic equipment, etc. are controlled through the control circuit, such as control switch action, Information encryption, etc.).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 4, Inoue and Li teach the pressure sensing device according to claim 2.
Inoue further teaches  wherein the rigid structure and the first substrate are connected through a first adhesive layer; and/or the capacitance sensing element and the measured object are connected through a second adhesive layer (see Fig. 1, and para. [0076]. The touch panel 9 is fixed to the lower side surface of the cover member 7 by an adhesive (OCA). The touch panel 9 is capacitive. Inherently the capacitive touch panel includes at least a capacitive sensing element).

Regarding Claim 5, Inoue and Li teaches the pressure sensing device according to claim 1.
Li further teaches wherein a second substrate (see Fig. 5, base material 11) is provided in contact with a surface of the rigid structure (see Fig. 5, base material is in contact with force transmission plate 20 through first glue 31) facing away from the measured object (see Fig. 5, base material 11 facing away from panel 40 and para. [0061], para. [0063]), and the pressure sensor is disposed on the second substrate (see Fig. 5 and para. [0067]. As shown in FIG. 5( a ), the pressure sensing component is placed on the back of the panel 40. As shown in FIG. 5( b ), when the panel 40 is pressed, the force transmission plate 20 follows the panel 40 to generate bending deformation, and the strain concentration position 21 of the force transmission plate 20 generates strain concentration, so that the strain sensing resistance R1 at the strain concentration position 21 is generated, R2 produces a large deformation, and the resistors R3 and R4 at the cantilever structure 23 have a small deformation, that is, the two strain-sensing resistors R1, R2, and the two resistors R3 and R4 have different deformation values. At this time, the bridge circuit A voltage difference is generated as an output signal).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 7, Inoue and Li teach the pressure sensing device according to claim 5.
Li further teaches wherein the pressure sensor comprises strain sensing resistors (see Fig. 5 strain sensing resistors R1-R4 and para. [0061]-[0067]), and every four of the strain sensing resistors are electrically connected to form a bridge circuit (see Fig. 2 para. [0014], para. [0058]-[0061].  The pressure measurement circuit has four resistors, and the pressure measurement circuit is a full bridge formed by electrical connection of four strain sensing resistors).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 8, Inoue and Li teach the pressure sensing device according to claim 7.
Li further teaches wherein the rigid structure has a strain amplification zone (see Fig. 5, a strain concentration position 21, para. [0054], para. [0056]. The force transmission plate 20 has a solid area and a hollow area , the hollow area includes a strain concentration position 21), and the four strain sensing resistors in the bridge circuit form two sets of bridge arms opposite to each other (see Fig. 5, para. [0016]-[0017], para. [0054]-[0059]. Two of the strain sensing resistors are aligned is arranged at the strain concentration position, and the two strain sensing resistors are opposite bridge arms, and the other two resistors are arranged on the two cantilever structures in a one-to-one correspondence. The strain sensing resistors R1 and R2 are opposite bridge arms, and the strain sensing resistors R3 and R4 are opposite bridge arms); 
wherein two strain sensing resistors of one set of the bridge arms are arranged corresponding to the strain amplification zone (see Fig. 5 strain resistors R1 and R2 are arrange corresponding to the concentration position 21 and para. [0058]. The strain concentration position 21 of the force transmission plate 20 produces strain concentration, so that the strain sensing resistors R1 and R2 at the strain concentration position 21 are greatly deformed), and two strain sensing resistors of the other set of the opposite bridge arms are arranged to offset the strain amplification zone (see Fig. 5 and para. [0058]-[0060], strain resistors R3 and R4 are offset with respect to the concentration position 21).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 9, Inoue and Li teach the pressure sensing device according to claim 5.
Li further teaches wherein the rigid structure and the second substrate are connected through a third adhesive layer (see Fig. 5, base material 11 and the force concentration plate 20 are connected through first glue 31).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 10, Inoue and Li teach the pressure sensing device according to claim 5..
Inoue further teaches the touch panel is resistive, capacitive or other type of touch panel (see para. [0076]) wherein the touch sensor is disposed on the second substrate (see Fig. 1 touch panel 9 disposed on sheet metal 21).
Inoue and Li do not explicitly teach the touch sensor comprises an ultrasonic sensor or an infrared sensor.
However, a person of ordinary skill in the art, before the effective filling date of the claimed invention, would have recognized the obviousness of selecting the touch sensor to be an ultrasonic sensor or an infrared sensor as been obvious to try from a finite number of touch sensing technologies known in the art that would have yield the same predictable result of sensing touch position.

Regarding Claim 11, Inoue and Li teach the pressure sensing device according to claim 1.
Li further teaches wherein the pressure sensor is provided on a surface of the rigid structure (see Fig. 5 pressure sensor 10 provided on a surface of force concentration plate 20).
Li further teaches, in an alternative embodiment, the pressure sensor is at least one of a microelectromechanical pressure sensor, a capacitance pressure sensor, and an inductive pressure sensor (see para. [0070]. Alternatively, pressure sensor 10 may employ quantum tunneling complexes, capacitive sensors, or other pressure-sensitive resistor technologies).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensor disclosed by Inoue modified by Li with Li’s alternate embodiment, since it would have been obvious to try form a finite number of pressure sensors options known in the art that would have yield the same predictable result of sensing touch pressure. 
Moreover, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Regarding Claim 13, Inoue and Li teach the pressure sensing device of claim 1.
Li further teaches an electronic terminal (see para. [0061], para. [0064], para. [0092]-[0097] and Figs. 20-21. The electronic device such as a mobile phone), comprising: a measured object (see Fig. 5, and para. [0061]. Panel 40 is pressed); and the pressure sensing device (see Fig. 5, pressure sensor 10, strain resistors R1-R4), wherein the rigid structure is pressed against the measured object (see Fig. 5 and para. [0061]-[0064]. When the panel 40 is pressed, the strain sensing resistor will deform with the Places with similar spatial positions have similar deformations, so the strain-sensing resistors R1 and R2, and the strain-sensing resistors R3 and R4 must be placed farther apart to produce different deformations. The strain sensing resistors R3 and R4 are arranged on the solid area of the force transmission plate 20 , and the strain sensing resistor R1 is arranged at the strain concentration position 21 of the hollow area of the force transmission plate 20).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).

Regarding Claim 14, Inoue and Li teach the electronic terminal according to claim 13.
Li further teaches wherein the measured object is a panel or a frame (see Fig. 5, panel 40, para. [0061]-[0063]. Panel 40 is pressed).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic terminal disclosed by Inoue and Li with Li’s teachings of the measure object comprises an panel, since it would have been obvious to try from different options known in the art that would have yield the same predictable result of detection touch input.

Regarding Claim 15, Inoue and Li teach the electronic terminal according to claim 13.
 	Li further teaches a controller (see para. [0093]-[0099]. The pressure sensing detection circuit 50 analyzes and processes the electrical signal of the pressure
sensor 10 and transmits it to the main controller of the electronic device together with the touch position information detected by the panel 40) configured for outputting a predetermined instruction to control a corresponding actuator according to the touched position obtained by the touch processing circuit and the pressure obtained by the pressure processing circuit (see para. [0093]-[0099]. The pressure sensing detection circuit 50 analyzes and processes the electrical signal of the pressure sensor 10 and transmits it to the main controller of the electronic device together with the touch position information detected by the panel 40. The hardware and software are configured to communicate the control information input by the pressure sensor 10 through feedback or systems associated with the customer and to perform additional related tasks or functions. The hardware and software in the pressure-sensing detection circuit 50 are configured to perform various functions, techniques, feedback, and processing tasks associated with the client system. Wherein the feedback hardware corresponds to the actuator).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic terminal disclosed by Inoue and Li with Li’s teachings of having instructions for controlling an actuator, since it would further enhanced the electronic terminal by providing feedback to the user and thus improving user’s experience.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200150845 A1, hereinafter Inoue) in view of Li (CN 206818338 U, see attached corresponding English translation), further in view of Badaye (US 20120086666 A1).

Regarding Claim 3, Inoue and Li teach the pressure sensing device according to claim 2, 
Inoue and Li do not explicitly teach wherein the capacitance sensing element is distributed on the first substrate in an array.
However, Badaye teaches wherein the capacitance sensing element is distributed on the first substrate in an array (see Fig. 3B Sensor elements 321 distributed on substrate 323 on the display panel 330, Fig. 4A and para. [0020]. The flexible touch-sensing surface implemented using a capacitive sensor array may overlay a display panel, such as a liquid crystal display (LCD) screen to implement a touchscreen. In one embodiment, a conductive or nonconductive object applying pressure to the flexible touch-sensing surface may cause displacement of some of the sensor elements of the capacitive sensor array, which may be moved closer to the display panel, thus increasing the capacitive coupling between the display panel and the displaced sensor elements. This displacement may result in measurable changes in capacitance at any sensor elements of the capacitive sensor array that are at least partially displaced).
Inoue, Li and Badaye are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying pressure sensing device disclosed by Inoue and Li with Badaye’s teachings of having capacitive elements distributed in an array, since it would further a form of detecting touch using capacitance sensing array that would have been obvious to try from finite number of options known in the art that would have yield the same predictable result of sensing touch.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200150845 A1, hereinafter Inoue) in view of Li (CN 206818338 U, see attached corresponding English translation), further in view of Agarwal et al. (US 20160377501 A1, hereinafter Agarwal).

Regarding Claim 6, Inoue and Li teach the pressure sensing device according to claim 5.
Li further teaches wherein the pressure sensor comprises strain sensing resistors (see Fig. 5 strain sensing resistors R1-R4 and para. [0061]-[0067]).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).
Inoue and Li do not explicitly teach and the strain sensing resistors are made of at least one material selected from the group consisting of polycrystalline semiconductor materials, amorphous semiconductor materials, polysilicon, graphene, copper-nickel alloy, carbonnanotubes, thin metal wires, and conductor-insulator composite materials.
However, Agarwal teaches the strain sensing resistors are made of at least one material selected from the group consisting of polycrystalline semiconductor materials, amorphous semiconductor materials, polysilicon, graphene, copper-nickel alloy, carbonnanotubes, thin metal wires, and conductor-insulator composite materials.
(see para. [0082] In this example, the substrate 202 may be an optically transparent material, such as polyethylene terephthalate (PET). The resistive strain sensors 204 may be made from transparent conductive materials include, for example, polyethyleneioxythiophene (PEDOT), indium tin oxide (ITO), carbon nanotubes, graphene, silver nanowire, other metallic nanowires, and the like).
Inoue, Li and Agarwal are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying pressure sensing device disclosed by Inoue and Li with Agarwal’s teachings, since it would have been obvious to try from finite number of strain resistive material known in the art that would have yield the same predictable result of sensing pressure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200150845 A1, hereinafter Inoue) in view of Li (CN 206818338 U, see attached corresponding English translation), further in view of Chen et al. (US 20140253497 A1, hereinafter Chen).
Regarding Claim 12, Inoue and Li teach the pressure sensing device according to claim 1. 
Inoue further teaches a pressure sensing method, the pressure sensing method (see claim 22. A method for performing a pressure calculation control operation in a pressure detection device) comprises: pressing “the sensor structure” against a measured object (see Fig. 1 cover member 7 and para. [0103]. [0103] and claim 22. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. As a result, the upper base substrate 31 and the lower base substrate 33, in the pressure sensitive sensor 13, are pressed to come close to each other, resulting in an increase in the area of a portion of the pressure sensitive layer 35 in contact with the comb-shaped electrode section. This reduces the sensor resistance between a pair of electrodes. As such, a change in the pressing force applied to the pressure sensitive sensor 13 causes a change in the resistance);
 detecting, by the touch sensor, whether the measured object is touched by an external object (see para. [0103], para. [0106]-[0113] and claim 22. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. The touch panel detection unit 55 detects a detection signal of the touch panel 9. The controller 51 includes a position calculating unit 60. The position calculating unit 60 determines a touched position on the basis of a signal from the touch panel detection unit 55); 
detecting a position being touched on the measured object (see para. [0103], para. [0106]-[0113] and claim 22. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 ben ()d and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. The controller 51 includes a position calculating unit 60. The position calculating unit 60 determines a touched position on the basis of a signal from the touch panel detection unit 55); 
and detecting, by the pressure sensor, a deformation of the measured object and obtaining a pressure of the measured object at the touched position (see para. [0034], para. [0084], [0103]-[0104] and claim 22. In a case that the cover member 7 is pressed by the operator, the cover member 7, the touch panel 9, and the display device 11 bend and become deformed. Specifically, the touch panel 9 and the display device 11 become deformed to protrude relative to the bottom portion 5b about the pressing point. As a result, the upper base substrate 31 and the lower base substrate 33, in the pressure sensitive sensor 13, are pressed to come close to each other, resulting in an increase in the area of a portion of the pressure sensitive layer 35 in contact with the comb-shaped electrode section. This reduces the sensor resistance between a pair of electrodes. As such, a change in the pressing force applied to the pressure sensitive sensor 13 causes a change in the resistance. The controller 51 includes a pressure calculating unit 61 (which is an example of a pressure detection control unit). The pressure calculating unit 61 calculates the pressing force on the basis of a signal from the pressure sensitive sensor detection unit 57. The controller 51 may be configured by a single processor and may also be configured by a plurality of independent processors for each of the controls).
Li further teaches “the sensor structure” comprises a rigid structure (see Fig. 5, the force transmission plate 20, para. [0054]-[0057], para. [0067]. The force transmission plate 20 is a rigid plate including a hollow structure, and a hollow area is arranged in the rigid plate including the hollow structure. When the force transmission plate 20 is subjected to pressure and deformed, a strain concentration will be generated at the strain concentration position 21, so that the pressure sensor 10 The pressure exerted on the corresponding hollow area can be sensed, and correspondingly converted into control information, and the control information is transmitted to the external control circuit through lines, etc., and then the corresponding operations of electronic equipment, etc. are controlled through the control circuit, such as control switch action, Information encryption, etc.).
Inoue and Li and are related to pressure sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pressure sensing structure disclosed by Inoue with Li’s pressure sensing structure, since it would have provided a pressure sensor structure that is easy to manufacture an assemble, has a compact structure, can realize pressure identification and detection, and has high sensitivity  (Li para. [0055]).
Inoue and Li do not explicitly teach setting the touch processing circuit in a sleep mode when no touch event is detected; and setting  the touch processing circuit in a normal mode when a touch event is detected.
However, Chen teaches setting the touch processing circuit in a sleep mode when no touch event is detected (see para. [0030]-[0032]. The controlling and processing circuit 13 identifies that there is no finger in contact with the touch panel 11 within a predetermined time interval, a sleep mode is entered so as to reduce the power consumption); and setting the touch processing circuit in a normal mode when a touch event is detected (see para. [0030]-[0032]. When identifying that at least one of the detection cells 111 detects a touch event, the controlling and processing circuit 13 controls the capacitive touch device 1 to return to a normal mode).
Inoue, Li and Chen and are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the pressure sensing device disclosed by Inoue and Li with Chen’s teachings of providing a sleep mode and normal mode, since it would have reduced power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/20/2022R